                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8       JOYCE MARIE SIMMONS,                              Case No.18-cv-02193-VKD
                                                          Plaintiff,
                                   9
                                                                                             ORDER GRANTING DEFENDANTS'
                                                  v.                                         MOTION FOR SUMMARY
                                  10
                                                                                             JUDGMENT; GRANTING LEAVE TO
                                  11       T. MISCHEL, et al.,                               FILE AMENDED COMPLAINT
                                                          Defendants.                        Re: Dkt. No. 29
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15           In this action, pro se plaintiff Joyce Marie Simmons, a federal prisoner confined at the

                                  16   Federal Correctional Institution in Dublin, California (“FCI-Dublin”), claims that several prison

                                  17   officials have violated her constitutional rights. Dkt. No. 1. Ms. Simmons filed a verified

                                  18   complaint asserting the following claims: (1) use of excessive force and failure to protect her from

                                  19   excessive force, in violation of the Eighth Amendment, (2) placement in administrative detention

                                  20   in retaliation for filing a lawsuit, in violation of the First Amendment, and (3) denial of due

                                  21   process of law in connection with her administrative detention, in violation of the Fifth

                                  22   Amendment.1 See id. at ECF p.13. Ms. Simmons asserts all of these claims against all

                                  23   defendants. She seeks declaratory relief, injunctive relief, compensatory damages, and punitive

                                  24   damages against all defendants. Id. All parties have consented to magistrate judge jurisdiction.

                                  25   Dkt. Nos. 2, 26.

                                  26
                                  27   1
                                        Ms. Simmons relies on the Fourteenth Amendment, which applies only to the states. The Court
                                  28   construes this claim as a claim for violation of the Fifth Amendment, which applies to the federal
                                       government.
                                   1          Defendants Tamara Mischel, Kimberly Luke, Ashley Phillips, Gordon Castillo, Timothy

                                   2   Brosnan, and W.Z. Jenkins, II move to dismiss all of Ms. Simmons’s claims pursuant to Federal

                                   3   Rule of Civil Procedure 12(b)(6) on the ground that she cannot state a claim for damages against

                                   4   any defendant, as such a claim would constitute an unwarranted extension of the Bivens remedy2

                                   5   under Ziglar v. Abbasi, 137 S. Ct. 1843 (2017). Dkt. No. 29. Alternatively, defendants move for

                                   6   summary judgment on the following grounds: (1) Ms. Simmons failed to exhaust her

                                   7   administrative remedies; (2) defendants did not violate Ms. Simmons’s constitutional rights; and

                                   8   (3) defendants are entitled to qualified immunity. Id. For the reasons discussed below, the Court

                                   9   grants defendants’ summary judgment motion based on Ms. Simmons’ failure to exhaust her

                                  10   administrative remedies. See infra Section III.A. As such, the Court need not address defendants’

                                  11   Rule 12(b)(6) motion.

                                  12   I.     BACKGROUND
Northern District of California
 United States District Court




                                  13          The following facts are undisputed unless otherwise noted3:

                                  14          A.      Parties
                                  15          Ms. Simmons is serving a prison sentence following her conviction on six counts of

                                  16   preparing false tax returns in violation of 26 U.S.C. § 7206(2). Dkt. No. 29-1 ¶ 2, Attach. 1. Ms.

                                  17   Simmons has been incarcerated at FCI-Dublin since October 24, 2016 and is expected to complete

                                  18   her sentence in February 2025. Id. ¶ 4, Attach. 3. FCI-Dublin is a low-security Federal

                                  19   Correctional Institution, with an adjacent, minimum-security Satellite Prison Camp (“SPC”),

                                  20   located in Dublin, California. Dkt. No. 29-14 ¶ 2. FCI-Dublin houses over 1,200 female

                                  21   prisoners. Id. Approximately 200 of these prisoners are housed at the minimum-security SPC.

                                  22   Id. Ms. Simmons was housed at the SPC from October 24, 2016 to November 15, 2017, when she

                                  23

                                  24   2
                                        Although Ms. Simmons filed her complaint as an action under 42 U.S.C. § 1983, the Court has
                                  25   construed the complaint as an action arising under Bivens v. Six Unknown Fed. Narcotics Agents,
                                       403 U.S. 388 (1971). Dkt. No. 28 at 2.
                                  26   3
                                        As Ms. Simmons has filed a verified complaint, the Court may rely on statements of fact in the
                                  27   complaint that she is competent to assert as if they were made by declaration. Schroeder v.
                                       McDonald, 55 F.3d 545, 460 (9th Cir. 1995) (“A verified complaint may be used as an opposing
                                  28   affidavit under Rule 56 [if it is] based on personal knowledge and set[s] forth specific facts
                                       admissible in evidence.”) (internal citation omitted).
                                                                                          2
                                   1   was transferred to the low-security facilities of FCI-Dublin. Id. ¶ 10.

                                   2              Defendant Kimberly Luke is a Unit Manager at FCI-Dublin. Id. ¶ 1. She was the Unit

                                   3   Manager at the SPC from July 2016 to June 2018 during the time Ms. Simmons was housed there.

                                   4   Id. ¶ 2.

                                   5              Defendant Ashley Phillips is a Correctional Officer at FCI-Dublin. Dkt. No. 29-20 ¶ 1.

                                   6   She was the Unit Officer for the SPC from June 11, 2017 to September 9, 2017 during a portion of

                                   7   the time Ms. Simmons was housed there. Id.

                                   8              Defendant Gordon Castillo was the Captain at FCI-Dublin from August 2014 to June 2018.

                                   9   Dkt. No. 29-24 ¶ 1.

                                  10              Defendant Timothy Brosnan was a Lieutenant at FCI-Dublin from approximately July

                                  11   2016 to July 2018. See Dkt. No. 29-26 ¶ 1. He worked at the Special Housing Unit (“SHU”) at

                                  12   FCI-Dublin for approximately one year during that time. Id.
Northern District of California
 United States District Court




                                  13              Defendant Tamara Mischel is the Associate Warden at FCI-Dublin, a position she has held

                                  14   since March 2017. Dkt. No. 29-29 ¶ 1. For some period of time, including during the fall of

                                  15   2017, Ms. Mischel served as Acting Warden of FCI-Dublin. Id. ¶ 3.

                                  16              Defendant W.Z. Jenkins, II is the Warden of FCI-Dublin, a position he has held since

                                  17   November 6, 2017. Dkt. No. 29-31 ¶ 1.

                                  18              B.     Cell Door Incident on August 15, 2017 and Claimed Knee Injury
                                  19              As Unit Officer at the SPC, Ms. Phillips was responsible for direct supervision of

                                  20   prisoners, including Ms. Simmons. Dkt. No. 1 at ECF p.7; Dkt. No. 29-20 ¶ 2. Ms. Phillips’s

                                  21   responsibilities included supervision of prisoner work assignments. Dkt. No. 29-20 ¶ 2.

                                  22              On August 15, 2017, Ms. Phillips paged Ms. Simmons to the Officer’s Station at 7:10 a.m.

                                  23   Dkt. No. 1 at ECF p.7. Ms. Simmons says that Ms. Phillips assigned her extra duties, and that Ms.

                                  24   Simmons objected to that assignment as it was Ms. Simmons’s day off of work. Id. Ms. Simmons

                                  25   says that Ms. Phillips “became irate and immediately ordered me to leave her sight.” Id. Ms.

                                  26   Luke, who observed the interaction but does not recall specific details, calls it a “disagreement”

                                  27   and denies that Ms. Phillips acted in a threatening or abusive manner toward Ms. Simmons. Dkt.

                                  28   No. 29-14 ¶ 5. Ms. Phillips offers no testimony about the interaction. See Dkt. No. 29-20.
                                                                                           3
                                   1          Shortly after her dispute with Ms. Phillips at the Officer’s Station, Ms. Simmons returned

                                   2   to her cell. Dkt. No. 1 at ECF p.8. Ms. Simmons says that Ms. Phillips kicked the cell door open

                                   3   and struck Ms. Simmons, who was seated on the toilet just inside the door at that time, on her right

                                   4   knee. Id. Ms. Simmons says that Ms. Phillips knew she was in her cell and seated on the toilet

                                   5   because Ms. Simmons had placed a piece of paper on the door window indicating that the cell was

                                   6   occupied and the toilet was in use. Id.; Dkt. No. 35 at 3; Dkt. No. 29-124 at 49. Ms. Simmons

                                   7   also says that when she called out that her knee had been struck, Ms. Phillips laughed at her and

                                   8   said, “I don’t give a f—k. I have the f—king right to come in whenever I want. Now what about

                                   9   that.” Dkt. No. 1 at ECF p.8

                                  10          Ms. Phillips describes the event differently. She says that she knocked on Ms. Simmons’s

                                  11   door, but there was no response, so she opened it to place a roll of toilet paper inside. Dkt. No.

                                  12   29-20 ¶ 3. Ms. Phillips denies kicking the cell door and says she did not know Ms. Simmons was
Northern District of California
 United States District Court




                                  13   in her cell. Id. ¶ 4. Ms. Phillips also says she did not see the door strike Ms. Simmons and that

                                  14   Ms. Simmons did not tell her that it did. Id. Ms. Phillips acknowledges that she “shouted in

                                  15   surprise,” but does not say what words she shouted. Id. ¶ 3. She does not deny that she used the

                                  16   words Ms. Simmons recounts. Id.

                                  17          Ms. Simmons reported the cell door incident to a case manager named “Chavez” and a

                                  18   second shift officer named “Vasquez” on August 15, 2017, but she did not seek medical attention

                                  19   that day. Dkt. No. 1 at ECF p.9. According to Ms. Simmons, no medical attention was available

                                  20   to prisoners on the following day, August 16, 2017 (a Wednesday). Id. On the morning of August

                                  21   17, 2017, Ms. Simmons went to the prison’s health services department, complaining of pain in

                                  22   her right knee. Id.; Dkt. No. 29-12 at 49. The medical provider’s record indicates that

                                  23

                                  24
                                       4
                                  25     Defendants filed an administrative motion to seal Attachment 11 to the declaration of Jacquelyn
                                       Herrera (Dkt. No. 29-12) in its entirety. Dkt. No. 31. However, defendants did not file an
                                  26   unredacted version of Attachment 11 on the docket as required by Civil Local Rule 79-5, but
                                       instead provided the Court only with a physical copy of Attachment 11. The Court addresses
                                  27   defendants’ administrative motion by a separate concurrent order, in which the Court directs
                                       defendants to file an unredacted version of Attachment 11 in compliance with Civil Local Rule
                                  28   79-5. The Court cites her to the public version of Attachment 11 that defendants filed with their
                                       original motion.
                                                                                        4
                                   1                                                                                        Dkt. No. 29-

                                   2   12 at 49.

                                   3

                                   4   Id. Ms. Simmons was                                              and advised to use over-the-

                                   5   counter pain/inflammation medication and to do knee exercises. Id.; Dkt. No. 1 at ECF p.9.

                                   6          Later on August 17, 2017, Ms. Simmons sent an electronic message to Ms. Luke, the Unit

                                   7   Manager, in which she referred to the dispute with Ms. Phillips on August 15, 2017 and described

                                   8   the cell door incident that followed. Dkt. No. 29-15 ¶ 5, Attach. 1. Because she was not Ms.

                                   9   Phillips’s supervisor, Ms. Luke forwarded the message to Captain Castillo and notified Ms.

                                  10   Simmons that she had done so. Id. ¶ 6, Attach. 1. On August 19, 2017, Mr. Castillo forwarded

                                  11   Ms. Luke’s message to two lieutenants for further review and investigation of the incident. Dkt.

                                  12   No. 29-24 ¶ 4, Attach. 1. The record does not reflect the outcome of that review and investigation
Northern District of California
 United States District Court




                                  13   and what action, if any, was taken as a result.

                                  14          Defendants submit medical records showing that on June 15, 2017, approximately two

                                  15   months before the cell door incident,

                                  16                                                                                                   .

                                  17   Dkt. 29-12 at 54.

                                  18
                                  19

                                  20

                                  21

                                  22        . Id. at 1–40.

                                  23          C.      Ms. Simmons’s Placement in SHU and Transfer to FCI-Dublin
                                  24          Beginning in September 2017, other prisoners at the SPC reported to Ms. Luke that Ms.

                                  25   Simmons was bullying them, coming into their cells to threaten them, and causing disruption

                                  26   within the SPC. Dkt. No. 29-14 ¶ 8, Attach. 2. Ms. Luke, in consultation with her supervisor,

                                  27   decided to place Ms. Simmons into administrative detention in the SHU to avoid conflicts with

                                  28   other prisoners while they investigated the complaints against Ms. Simmons. Id. Ms. Simmons
                                                                                         5
                                   1   was moved to the SHU on October 11, 2017. Id., Attach. 3.

                                   2          On October 25, 2017, Ms. Luke recommended that Ms. Simmons be transferred from the

                                   3   minimum-security SPC to a low-security facility. Dkt. No. 29-14 ¶ 9, Attach. 4. As reflected in

                                   4   the transfer request, Ms. Luke recommended transfer for the following reasons:

                                   5                  Inmate Simmons has not demonstrated appropriate interactions with
                                                      staff and peers since she arrived to [SPC] Dublin. She has been
                                   6                  counseled multiple times by staff in regards to her negative
                                                      interactions with peers in her unit. Specifically, she bullied
                                   7                  vulnerable inmates over the use of common areas such as the TV
                                                      room, laundry room, and lobby areas. Consequently, she is not
                                   8                  appropriate for placement at a minimum security institution. As
                                                      such, the Unit Team is requesting the Greater Security Management
                                   9                  Variable be applied and she be transferred to a low security level
                                                      institution other than FCI Dublin, due to her familiarity of the
                                  10                  institutional grounds.
                                  11   Id.

                                  12          Associate Warden Tamara Mischel, who was then serving as Acting Warden, reviewed and
Northern District of California
 United States District Court




                                  13   approved the transfer request on October 25, 2017. Id. ¶ 9; Dkt. No. 29-29 ¶ 3, Attach. 1.

                                  14   Thereafter, the Designation and Sentence Computation Center also approved the transfer. Dkt.

                                  15   No. 29-14 ¶ 10. On November 13, 2017, Warden W.Z. Jenkins, II, the new Warden of FCI-

                                  16   Dublin, signed the Transfer Order. Id. ¶ 10, Attach. 5; Dkt. No. 29-31 ¶ 5, Attach. 1. On

                                  17   November 15, 2017, Ms. Simmons was transferred from the SHU to the low-security facility at

                                  18   FCI-Dublin.5 Dkt. No. 29-14 ¶ 10, Attach. 3.

                                  19          Ms. Simmons was in the SHU from October 11, 2017 to November 15, 2017. Id. ¶ 10,

                                  20   Attach. 3. As the SHU Lieutenant during that time, Timothy Brosnan was responsible for

                                  21   ensuring that each prisoner received appropriate attention and care while in the SHU. Dkt. No.

                                  22   29-16 ¶ 4. Mr. Brosnan was required to conduct periodic record reviews and in-person reviews to

                                  23   ensure each prisoner’s placement in the SHU remained appropriate. Id.

                                  24          Mr. Brosnan does not recall any specific interactions with Ms. Simmons, although he does

                                  25   recall, generally, that she was in the SHU and that he spoke with her at her cell about her SHU

                                  26   placement. Id. Consistent with what he says is his standard practice, the prison’s records reflect

                                  27
                                       5
                                  28     The record does not reflect why, contrary to the initial recommendation, Ms. Simmons was
                                       transferred to the low-security facility at FCI-Dublin instead of to a different low-security facility.
                                                                                         6
                                   1   that Mr. Brosnan reviewed Ms. Simmons’s SHU placement on October 17, 23, 30 and November

                                   2   5, 2017. Id. ¶¶ 5-6, Attach. 2. Mr. Brosnan does not explain how these records were created or

                                   3   who created them; he says only that they are “maintained and used by the Bureau of Prisons in the

                                   4   ordinary course of its operations.” Id. ¶ 2.

                                   5           Ms. Simmons says that while she was in the SHU, no executive staff member, including

                                   6   Mr. Brosnan, came to visit or speak with her about her placement in the SHU. Dkt. No. 1 at ECF

                                   7   p.11; Dkt. No. 35 at 7. Ms. Simmons relies on the supporting declarations of two fellow SHU

                                   8   prisoners, both of whom say that they never saw Mr. Brosnan or any other executive staff visit

                                   9   Ms. Simmons. Dkt. No. 35, Ex. H. Ms. Simmons says that on November 11, 2017, while still in

                                  10   the SHU, she sent Mr. Castillo a written request seeking information about why she was placed in

                                  11   the SHU and why she had not yet been advised of the reasons for her detention. See Dkt No. 1 at

                                  12   ECF p.12, Ex. K. She says that she sent an electronic message to Mr. Castillo on November 16,
Northern District of California
 United States District Court




                                  13   2017 (after she was transferred to the low-security facility) containing the same request. Dkt No.

                                  14   35, Ex. G. Ms. Simmons says she never received a response to either request. See Dkt. No. 1 at

                                  15   ECF p.12, Ex. K; Dkt. No. 35 at 7–8. Mr. Castillo says he has no recollection of receiving these

                                  16   requests from Ms. Simmons, although he does not dispute that the electronic message was sent to

                                  17   his correct email address. Dkt. No. 29-24 ¶ 5. Defendants cite no evidence that Ms. Simmons was

                                  18   ever given a written explanation for her placement in the SHU prior to or during her time in

                                  19   administrative detention.

                                  20           D.       Administrative Remedy Requests
                                  21           Since arriving at FCI-Dublin on October 24, 2016, defendants say that Ms. Simmons has

                                  22   filed 16 administrative remedy requests or appeals. Dkt. No. 29-1 ¶ 5, Attachs. 5-12. Defendants

                                  23   assert—and Ms. Simmons does not dispute—that three of those requests possibly concern matters

                                  24   at issue in this action:

                                  25           1. Remedy ID #908715-F1, submitted on July 6, 2017, regarding Ms. Simmons’s

                                  26                allegations that Officer Phillips harassed her about her work assignments;

                                  27           2. Remedy ID #919931-F1, submitted on October 13, 2017, regarding Ms. Simmons’s

                                  28                request that no inmate be shown favoritism or preference; and
                                                                                         7
                                   1          3. Remedy ID #920132-F1, submitted on October 24, 2017, regarding Ms. Simmons’s

                                   2               allegations that Unit Manager Luke discriminated and retaliated against her in

                                   3               conducting an investigation.

                                   4   Id. ¶ 11, Attachs. 5, 8, 9. The Warden responded to each of these requests, and defendants

                                   5   assert—and Ms. Simmons again does not dispute—that Ms. Simmons did not appeal the Warden’s

                                   6   responses. Id. ¶ 11.

                                   7          E.      Administrative Tort Claim
                                   8          On November 30, 2017, Ms. Simmons sent an administrative tort claim for injury and

                                   9   damages to the Western Regional Office of the Bureau of Prisons, which the Western Regional

                                  10   Office acknowledged by letter dated December 7, 2017. Id. ¶ 14, Attach. 12. In her

                                  11   administrative claim, Ms. Simmons recounted the cell door incident that occurred on August 15,

                                  12   2017. She claimed that her injury was “constant sharp excruciating pain of right knee/leg” and
Northern District of California
 United States District Court




                                  13   asked for $50,000 in compensation for personal injury. Id. The Bureau of Prisons denied Ms.

                                  14   Simmons’s claim on February 15, 2018. Id., Attach. 12 at ECF p.5.

                                  15   II.    LEGAL STANDARD
                                  16          A party may move for summary judgment on a “claim or defense” or “part of . . . a claim

                                  17   or defense.” Fed. R. Civ. P. 56(a). Summary judgment is appropriate when, after adequate

                                  18   discovery, there is no genuine issue as to any material facts and the moving party is entitled to

                                  19   judgment as a matter of law. Id.; see Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986).

                                  20   Material facts are those that might affect the outcome of the case. Anderson v. Liberty Lobby, Inc.,

                                  21   477 U.S. 242, 248 (1986). A dispute as to a material fact is “genuine” if there is sufficient

                                  22   evidence for a reasonable jury to return a verdict for the nonmoving party. Id.

                                  23          A party seeking summary judgment bears the initial burden of informing the Court of the

                                  24   basis for its motion, and of identifying those portions of the pleadings and discovery responses

                                  25   that demonstrate the absence of a genuine issue of material fact. Celotex, 477 U.S. at 323. Where

                                  26   the moving party will have the burden of proof at trial, it must affirmatively demonstrate that no

                                  27   reasonable trier of fact could find other than for the moving party. S. Calif. Gas. Co. v. City of

                                  28   Santa Ana, 336 F.3d 885, 888 (9th Cir. 2003).
                                                                                         8
                                   1          On an issue where the nonmoving party will bear the burden of proof at trial, the moving

                                   2   party may discharge its burden of production either (1) by “produc[ing] evidence negating an

                                   3   essential element of the nonmoving party’s case” or (2) after suitable discovery, by “show[ing]

                                   4   that the nonmoving party does not have enough evidence of an essential element of its claim or

                                   5   defense to discharge its ultimate burden of persuasion at trial.” Nissan Fire & Marine Ins. Co.,

                                   6   Ltd. v. Fritz Cos., Inc., 210 F.3d 1099, 1103 (9th Cir. 2000); see also Celotex, 477 U.S. at 324–25.

                                   7          Once the moving party meets its initial burden, the opposing party must then set forth

                                   8   specific facts showing that there is some genuine issue for trial in order to defeat the motion. See

                                   9   Fed. R. Civ. P. 56(e); Anderson, 477 U.S. at 250. “A party opposing summary judgment may not

                                  10   simply question the credibility of the movant to foreclose summary judgment.” Anderson, 477

                                  11   U.S. at 254. “Instead, the non-moving party must go beyond the pleadings and by its own

                                  12   evidence set forth specific facts showing that there is a genuine issue for trial.” Far Out Prods.,
Northern District of California
 United States District Court




                                  13   Inc. v. Oskar, 247 F.3d 986, 997 (9th Cir. 2001) (citations and quotations omitted). The non-

                                  14   moving party must produce “specific evidence, through affidavits or admissible discovery

                                  15   material, to show that the dispute exists.” Bhan v. NME Hosps., Inc., 929 F.2d 1404, 1409 (9th

                                  16   Cir. 1991). Conclusory or speculative testimony in affidavits and moving papers is insufficient to

                                  17   raise a genuine issue of material fact to defeat summary judgment. Thornhill Publ’g Co., Inc. v.

                                  18   Gen. Tel. & Elecs. Corp., 594 F.2d 730, 738 (9th Cir. 1979).

                                  19   III.   DISCUSSION
                                  20          A.       Failure to Exhaust Administrative Remedies
                                  21          The Prison Litigation Reform Act of 1995 (“PLRA”) requires that a prisoner challenging

                                  22   conditions of confinement first exhaust prison grievance remedies before filing an action in federal

                                  23   court. 42 U.S.C. § 1997e(a) (“No action shall be brought with respect to prison conditions under

                                  24   [42 U.S.C. § 1983], or any other Federal law, by a prisoner confined in any jail, prison, or other

                                  25   correctional facility until such administrative remedies as are available are exhausted.”); Woodford

                                  26   v. Ngo, 548 U.S. 81, 88 (2006). The exhaustion requirement applies to “all inmate suits about

                                  27   prison life, whether they involve general circumstances or particular episodes, and whether they

                                  28   allege excessive force or some other wrong.” Porter v. Nussle, 534 U.S. 516, 532 (2002).
                                                                                         9
                                   1   Accordingly, a prisoner who is confined in a federal prison, such as Ms. Simmons, must exhaust

                                   2   all available administrative remedies with the Bureau of Prisons (“BOP”) before filing a Bivens

                                   3   action in federal court asserting constitutional violations. Id. at 524–25.

                                   4          Failure to exhaust administrative remedies is an affirmative defense to a Bivens claim

                                   5   under the PLRA. Jones v. Bock, 549 U.S. 199, 216 (2007). To properly exhaust administrative

                                   6   remedies, a federal prisoner must comply with the BOP’s deadlines and other critical procedural

                                   7   rules. Woodford, 548 U.S. at 90–91. Exhaustion is mandatory under the PLRA unless a prisoner

                                   8   can demonstrate that the administrative remedies were effectively unavailable. Porter, 534 U.S. at

                                   9   524; Sapp v. Kimbrell, 623 F.3d 813, 821–24 (9th Cir. 2010) (describing limited circumstances in

                                  10   which remedies are deemed unavailable or exhaustion is otherwise excused); Nunez v. Duncan,

                                  11   591 F.3d 1217, 1224–25 (9th Cir. 2010). “Exhaustion should be decided, if feasible, before

                                  12   reaching the merits of a prisoner’s claim.” Albino v. Baca, 747 F.3d 1162, 1170 (9th Cir. 2014)
Northern District of California
 United States District Court




                                  13   (en banc). A motion for summary judgment under Rule 56 is the appropriate procedure to

                                  14   determine, if the record permits, whether administrative remedies have been exhausted under the

                                  15   PLRA. Id. at 1168.

                                  16          Whether the exhaustion requirement is met depends on compliance with the applicable

                                  17   prison grievance program. Jones, 549 U.S. at 218. The BOP has established an administrative

                                  18   remedies program for prisoners in federal custody. 28 C.F.R. §§ 542.10-542.16. BOP regulations

                                  19   set out the following grievance process for prisoners seeking administrative remedies relating to

                                  20   conditions of their confinement: A prisoner normally must present her complaint informally (BP-

                                  21   8 form) to prison staff. 28 C.F.R. § 542.13. If the informal complaint does not resolve the matter,

                                  22   the prisoner may make an “Administrative Remedy Request” (BP-9 form) to the prison Warden

                                  23   within 20 calendar days of the incident giving rise to the request, unless that deadline is extended.

                                  24   28 C.F.R. § 542.14. If a prisoner is dissatisfied with the Warden’s response to her complaint, she

                                  25   may appeal to the Regional Director (BP-10 form) within 20 calendar days of receiving the

                                  26   Warden’s response, absent an extension of time. 28 C.F.R. § 542.15. If the prisoner is dissatisfied

                                  27   with the Regional Director’s response, she may appeal to the BOP’s General Counsel (BP-11

                                  28   form) within 30 calendar days of receiving the Regional Director’s response, absent an extension
                                                                                         10
                                   1   of time. Id. The regulations provide time limits for the Warden, the Regional Director, and the

                                   2   General Counsel to respond to prisoner complaints. 28 C.F.R. § 542.18. If the prisoner does not

                                   3   receive a timely response to her request or any appeals, the absence of a response may be deemed

                                   4   a denial, and the prisoner may proceed to the next step of the process. Id.

                                   5          In considering defendants’ motion for summary judgment that Ms. Simmons failed to

                                   6   exhaust available administrative remedies before filing this action, the Court considers the

                                   7   evidence in the light most favorable to Ms. Simmons. Beard v. Banks, 548 U.S. 521, 529 (2006).

                                   8   Ms. Simmons does not dispute that she filed only three administrative remedy requests (BP-9

                                   9   forms) that concern matters relating to this action. See supra Section I.D. Ms. Simmons also does

                                  10   not dispute that she was advised of the Warden’s response to each request, and that she did not

                                  11   appeal any of those responses to the Regional Director or to the General Counsel. Id.

                                  12          In her verified complaint, Ms. Simmons says “[p]ursuing such remedies would [have] been
Northern District of California
 United States District Court




                                  13   futile or unable to afford plaintiff the relief she seeks.” Dkt. No. 1 at ECF p.2. And in her

                                  14   opposition to defendants’ summary judgment motion, she suggests that prison officials failed to

                                  15   respond to her grievances. Dkt. No. 35 at 8. However, the only evidence Ms. Simmons cites is

                                  16   Mr. Castillo’s failure to respond to her informal written and electronic message requests

                                  17   concerning her administrative detention in the SHU. Id. She does not explain why she failed to

                                  18   submit a formal complaint (BP-9 form) to the Warden regarding this matter, or why she failed to

                                  19   proceed with appeals with respect to this or any other complaints. In addition, none of the three

                                  20   administrative remedy requests encompasses the allegations that underlie Ms. Simmons’s Eighth

                                  21   Amendment excessive force claim relating to the cell door incident on August 15, 2017. See Dkt.

                                  22   No. 29-1 ¶ 11, Attachs. 5, 8, 9. To the extent Ms. Simmons contends that following the BOP

                                  23   grievance process would be futile, the Court notes that a prisoner may not avoid the exhaustion

                                  24   requirement simply because she feels her request for a remedy will be denied by prison officials or

                                  25   is futile for some other reason. See Booth v. Churner, 532 U.S. 731, 741 (2001).

                                  26          On July 1, 2019, well after briefing in this matter was completed, Ms. Simmons filed a

                                  27   “Motion to Show Cause Why Exhaustion of Administrative Remedy Is Futile or Unable to Afford

                                  28   Petitioner’s Relief She Seeks.” Dkt. No. 41. Defendants object that Ms. Simmons’s motion is
                                                                                        11
                                   1   improper under the Civil Local Rules of this Court and request that the Court disregard it. Dkt.

                                   2   No. 42. Defendants are correct that the Local Rules prohibit the submission of additional briefing

                                   3   after the filing of a reply absent leave of Court, which Ms. Simmons did not obtain. Civ. L.R. 7-

                                   4   3(d). However, as Ms. Simmons is proceeding pro se, and because the Court may not find that

                                   5   Ms. Simmons failed to exhaust available administrative remedies as to some or all of her claims if

                                   6   there are disputed issues of fact on that point, the Court will consider Ms. Simmons’s late

                                   7   submission for the limited purpose of assessing whether the matters raised in that submission bear

                                   8   on the exhaustion issues presented for decision, and if so, whether the interest of justice would be

                                   9   served by permitting the parties to submit further evidence or briefing.

                                  10           In her July 1, 2019 submission, Ms. Simmons argues that, as a general matter, prison

                                  11   officials repeatedly reject her grievances and those of other prisoners and often find technical

                                  12   reasons to reject them, rather than responding to the grievances on the merits. Dkt. No. 41. She
Northern District of California
 United States District Court




                                  13   does not include any evidence, argument, or explanation about any grievances related to her

                                  14   claims in this action, but instead cites as examples grievances filed in March and April of 2019,

                                  15   well after the events at issue here. Id. The Court concludes that this submission does not contain

                                  16   any additional evidence that Ms. Simmons exhausted her administrative remedies, or that the

                                  17   administrative remedies provided by BOP regulations were unavailable to Ms. Simmons with

                                  18   respect to the claims at issue in this case.

                                  19           Having considered the evidence in the record in the light most favorable to Ms. Simmons,

                                  20   the Court concludes that there is no genuine dispute of material fact and that defendants are

                                  21   entitled to summary judgment on their affirmative defense of failure to exhaust administrative

                                  22   remedies. Because Ms. Simmons’s failure to exhaust bars this matter from proceeding on any of

                                  23   the constitutional claims raised in this action, the Court need not address the merits of defendants’

                                  24   Rule 12(b)(6) motion or their other grounds for summary judgment. See Jones, 549 U.S. at 212

                                  25   (“There is no question that exhaustion is mandatory under the PLRA and that unexhausted claims

                                  26   cannot be brought in court.”).

                                  27           B.      Federal Tort Claims Act
                                  28           One other matter deserves attention. In her complaint, under the heading “Exhaustion of
                                                                                        12
                                   1   Legal Remedies,” Ms. Simmons asserts:

                                   2                     Plaintiff used the prisoner tort claim procedure available at FCI-
                                                         Dublin to try and solve the problem. On 11/30/17 plaintiff
                                   3                     presented the facts relating to this complain[t]. On 2/15/18 plaintiff
                                                         Joyce Simmons was sent a response saying that the grievance had
                                   4                     been denied. On 04/07/18 plaintiff filed her Section 1983
                                                         complaint.
                                   5
                                       Dkt. No. 1 at ECF p.13. The Federal Tort Claims Act (“FTCA”) provides a remedy for acts or
                                   6
                                       omissions by federal employees that constitute torts under state law. See 28 U.S.C. § 1346. While
                                   7
                                       Ms. Simmons may not pursue her constitutional claims under the FTCA, some of the same
                                   8
                                       conduct she alleges in support of those claims may constitute a tort actionable under the FTCA.
                                   9
                                       The record reflects that Ms. Simmons submitted an administrative tort claim concerning the cell
                                  10
                                       door incident to the Regional Director, which was denied on February 15, 2018. Dkt. No. 29-1 ¶
                                  11
                                       14, Attach. 12.
                                  12
Northern District of California




                                              Defendants correctly observe that Ms. Simmons’s administrative FTCA claim does not
 United States District Court




                                  13
                                       satisfy the PLRA’s exhaustion requirements, and Ms. Simmons complaint asserts only
                                  14
                                       constitutional violations. See Dkt. No. 29 at 15 (citing cases). However, in screening her
                                  15
                                       complaint under 28 U.S.C. §1915A(a), the Court did not consider whether Ms. Simmons’s
                                  16
                                       complaint should be construed as including a tort claim under the FTCA. See Dkt. No. 14. As the
                                  17
                                       Court has an obligation to liberally construe pro se pleadings, the Court is reluctant to dismiss the
                                  18
                                       entire action on exhaustion grounds when Ms. Simmons may be able to sustain a claim under the
                                  19
                                       FTCA that is not subject to the PLRA exhaustion requirements that have been briefed to the Court.
                                  20
                                       See Hughes v. Rowe, 449 U.S. 5, 9 (1980); Haines v. Kerner, 404 U.S. 519, 520 (1972). In these
                                  21
                                       circumstances, the Court concludes that the interests of justice are served by affording Ms.
                                  22
                                       Simmons an opportunity to file an amended complaint to attempt to plead a claim under the
                                  23
                                       FTCA. Fed. R. Civ. P. 15(a)(2).
                                  24
                                       IV.    CONCLUSION
                                  25
                                              For the foregoing reasons, defendants’ motion for summary judgment is granted with
                                  26
                                       respect to defendants’ affirmative defense of failure to exhaust administrative remedies.
                                  27
                                       Accordingly, Ms. Simmons’s Bivens claims are dismissed on that basis.
                                  28
                                                                                           13
                                   1          In the interest of justice, Ms. Simmons may amend her complaint to attempt to state a

                                   2   claim under the FTCA. However, she may not amend her complaint to add any other claims,

                                   3   absent prior leave of Court. If Ms. Simmons chooses to amend her complaint to assert an FTCA

                                   4   claim, she must file her amended complaint no later than 30 days from the date of this order. The

                                   5   amended complaint must include the caption and civil case number used in this order, Case No. C

                                   6   18-02193 VKD (PR), and the words “AMENDED COMPLAINT” on the first page.

                                   7          Failure to file an amended complaint in the time provided will result in the dismissal of

                                   8   this action without further notice to Ms. Simmons.

                                   9          IT IS SO ORDERED.

                                  10   Dated: September 27, 2019

                                  11

                                  12
Northern District of California
 United States District Court




                                                                                                   VIRGINIA K. DEMARCHI
                                  13                                                               United States Magistrate Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       14
